Title: From John Adams to the President of Congress, 14 January 1781
From: Adams, John
To: President of Congress



Duplicate
Sir
Amsterdam January 14th. 1781

In an Excursion, which I have lately made through the principal Cities of this Province, Haarlem, Leyden, the Hague and Rotterdam, I have had an Opportunity of percieving that there is a Spirit of Resentment against the English very general among the People. Notwithstanding this, every thing is so artfully retarded—the Manifesto, the Letters of Marque, and above all the decision of the Court of Justice of Holland, is So studiously delayed, while the English are making such vast depredations upon the defenceless Merchant Vessels, that I cannot yet be sure that War is decided. The Councils of the Prince, united with those of the Proprietors of British Funds, and the distresses of Merchants, may yet induce the Republick, against the general Sense of the Nation, to sue for a dishonourable Peace.
I have recieved a Letter however since my Return, from Mr. Dumas, of last friday, which informs me, that a Letter is recieved from the Plenipotentiaries at Petersbourg, dated the nineteenth of December: announcing that the Empress of Russia was well satisfied with all that had passed: that She had seen the two last Memorials presented by Sir Joseph Yorke to their High Mightinesses, and that She had more Indignation than Surprise at the Sight of them. (It may be doubted however, whether this is not a Mistake, as the last Memorial was dated the twelfth, and the Letter of the Ministers the nineteenth): that the Signature was to be on the twenty third; after which those Ministers were to display the Characters of Ambassadors Extraordinary, and that they would forthwith dispatch another Express with the Convention signed. This Express is now expected every Moment, and as soon as he arrives their High Mightinesses will publish the Manifesto. This little delay is but a pure Formality. In the mean Time, they resolved on the twelfth of this month to distribute Letters of Marque to Privateers, and Orders to the Ships of the State to seize every thing they can belonging to the English.
Notwithstanding this, there are no Privateers ready and I fear there are fewer Ships of War ready than there ought to be. It will be long before the Dutch can do any great things, and they must suffer very severely. Such are the Effects of blind and mistaken Policy.
War is so new and so terrible a thing to this People: they are so divided in Sentiment, their Minds are so agitated with Uncertainty, Irresolution and Apprehension, that there is as yet no Possibility of borrowing any Money. I must therefore repeat the Request, that Congress would not think of drawing for any more money here, until they recieve certain Advices from me that there is some in Hand.

I have the Honour to be, with great Respect, Sir, your most obedient and most humble Servant.
John Adams

